Appeal from an order of the Supreme Court, Jefferson County (Joseph D. McGuire, J.), entered September 26, 2007 in an action for breach of contract and negligence. The order denied defendants’ motion for summary judgment.
Now, upon reading and filing the stipulation to withdraw appeal signed by the attorneys for the parties on December 2 and 8, 2008,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Scudder, PJ., Martoche, Centra, Fahey and Peradotto, JJ.